DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/22 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3, 5-16, and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please note the Examiner remarks dated 7/13/22 with respect to obviousness of orientation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-8, 14-15 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al, “image Orientation Estimation with Convolutional Networks’, European Conference on Computer Vision, Amsterdam, The Netherlands, October 8-16 2016, hereinafter, ‘Fischer’ in view of Krishnaswamy et al. US Patent Pub. No.: 20140140609, hereinafter, ‘Krishnaswamy’ and further in view of Zhang et al. US patent No.: 6,671,391, hereinafter, ‘Zhang’.
	Consider claims 1, 5, 16, and 19, Fischer teaches a computer-implemented method to adjust an image (e.g., se at least the abstract and figures 1 and 3), the method comprising: obtaining, by a computing system, data representing an image; inputting, by the computing system, the image into a machine learned model(e.g., this is met by at least the neural network noted in at least the abstract and page 2 ); obtaining, by the computing system, in response to inputting the image into the machine learned model, an output of the machine learned model that includes an estimated tilt of the image(e.g., this is met by at least the neural network and orientation noted in at least the abstract and introduction ); obtaining, by the computing system, in response to inputting the image into the machine learned model, an output of the machine learned model that includes an estimated tilt of the image, comprises: obtaining, by the computing system, at least one of an estimated pitch and an estimated roll associated with the image (e.g., this is met by at least the orientation rotation noted in at least the abstract and introduction ) and correcting, by the computing system, a tilt of the image based at least in part on the estimated tilt obtained from the machine learned model(e.g., this is met by at least the neural network and orientation correction noted in at least the abstract and page 2 );
 	However, Fischer does not specifically teach obtaining, by the computing system, a confidence level  representing a likelihood that the at least one of the estimated pitch and estimated roll meet an accuracy criterion; determining, by the computing system, whether the confidence level is greater than a threshold value; and when the confidence level is greater than the threshold value: correcting, by the computing system, a tilt of the image based at least in part on the estimated tilt obtained from the machine learned model.
 	In analogous art, Krishnaswamy teaches obtaining, by the computing system, a confidence level representing a likelihood that the at least one of the estimated pitch and estimated roll meet an accuracy criterion  (e.g., see confidence noted in at least 0071-0072(threshold))
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include obtaining, by the computing system, a confidence level  representing a likelihood that the at least one of the estimated pitch and estimated roll meet an accuracy criterion; determining, by the computing system, whether the confidence level is greater than a threshold value; and when the confidence level is greater than the threshold value (i.e., a higher or lower value): correcting, by the computing system, a tilt of the image based at least in part on the estimated tilt obtained from the machine learned model for the purpose of correct image rotation.
 	However, Fischer and Krishnaswamy does not explicitly teach estimating the tilt comprises: obtaining, by the computing system, an estimated pitch and an estimated roll associated with the image (i.e., the orientation does not specify wherein the exact parameters of the orientation include both pitch and roll).
 	In analogous art, estimating the tilt (i.e., the pose) comprises: obtaining, by the computing system, an estimated pitch and an estimated roll associated with the image (i.e., the pose of image- this is met by at least col. 3 lines 7- 20 and col. 10 lines 43-67 ).
 	Therefore, it would have be obvious to a person of ordinary skill in the art before the effective filing date to include estimating the tilt comprises: obtaining, by the computing system, at least one of an estimated pitch and an estimated roll associated with the image for the purpose of detecting the pose of a person in an image.
Consider Claims 15 and 20, Fischer teaches wherein training the machine learned model comprises: inputting, by the computing system, the plurality of training images into the machine learned model; obtaining, by the computing system, in response to inputting the plurality of training images, an output of the machine learned model that includes an estimated tilt of each image in the plurality of training images; determining, by the computing system, an error of the estimated tilt for each image in the plurality of training images; and adjusting, by the computing system, the machine learned model to minimize the error (e.g., this is met by Back-propagation of the CNN noted in at least the abstract ).
 	 Consider Claims 6, Fischer as modified by Krishnaswamy teaches the claimed invention except specifically indicating wherein generating the plurality of training images comprises: generating, by the computing system, a corrected set of images by correcting a respective preexisting tilt of each of a plurality of preexisting images; generating, by the computing system, a training set that includes the plurality of training images by distorting each of the corrected set of images to have its respective known tilt; and labelling, by the computing system, each training image with its respective known tilt.
 	However, Fischer teaches in at least section 3.1 that “Hence, we rather use the publicly available Microsoft COCO dataset [1] as training set and apply rotations artificially. This makes data collection trivial, but the resulting data is noisy: Microsoft COCO includes tilted images and images with undefined orientations. For the test set we discarded those images (see examples in Figure 2). While this procedure is infeasible for the large training set, our results show that a network trained on these noisy data still performs very well”.
 	Therefore, correcting a respective preexisting tilt of each of a plurality of preexisting images; generating, by the computing system, a training set that includes the plurality of training images by distorting each of the corrected set of images to have its respective known tilt; and labelling, by the computing system, each training image with its respective known tilt would have been an obvious alternative to a person of ordinary skill in the art for the purpose of estimating and correcting the orientation of an image.
 	Consider Claims 7, Fischer teaches wherein generating the training set comprises: adjusting, by the computing system, a color space of each of the plurality of preexisting images; resizing, by the computing system, each of the plurality of preexisting images to a first resolution; and applying, by the computing system, at least one of a pitch distortion and a roll distortion to each of the plurality of preexisting images (e.g., this limitation is met by the teachings of Geometrical and radiometrical adjustments of section 3.1 ).
 	Consider Claims 8, Fischer teaches wherein adjusting the color space comprises: converting, by the computing system, each of the plurality of preexisting images to monochrome(e.g., this limitation is met by the teachings of Geometrical and radiometrical adjustments of section 3.1 ).
 	Consider Claims 14, Fischer teaches the claimed invention  further comprising: determining, by the computing system, the respective preexisting tilt of each of the plurality of preexisting images based on sensor data associated with each preexisting image (e.g., see at least section 3.1).
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al, “image Orientation Estimation with Convolutional Networks’, European Conference on computer Vision, Amsterdam, The Netherlands,October8-16,2016, hereinafter, ‘Fischer’ in view of Krishnaswamy et al. US Patent Pub. No.: 20140140609, hereinafter, ‘Krishnaswamy’  and further in view of Zhang et al. US patent No.: 6, 671,391, hereinafter, ‘Zhang’ and further in view of Olmschenk et al., “Pitch and Roll Camera Orientation from a Single 2D Image Using Convolutional neural networks.
 	Consider Claims 9-13, Fischer teaches wherein generating the training set comprises: determining, by the computing system, roll value from a predetermined range, for each of the plurality of preexisting images; and applying, by the computing system, a pitch distortion to each of the plurality of preexisting images based at least in part on the corresponding pitch value and wherein determining the roll value comprises: selecting, by the computing system, a random value from a uniform distribution of roll values within the predetermined range, for each of the plurality of preexisting images; and determining, by the computing system, the random value as the roll value. (e.g., this limitation is met in section 1 paragraph 6 based on the teachings of determining random values).
  	Fischer, does specifically disclose Roll and Yaw values.  
 	However, It would have been obvious to a person of ordinary skill in the art given the additional teachings of pitch and roll of Olmschenk to include also Yaw distortion (Claim 13 ) as the possible direction of rotation for the purpose of estimating and correcting the orientation of an image.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al, ‘image Orientation Estimation with Convolutional Networks’, European Conference on Computer Vision, Amsterdam, The Netherlands, October 8-16, 2016, hereinafter, ‘Fischer’ in view of Krishnaswamy et al. US Patent Pub. No.: 20140140609, hereinafter, ‘Krishnaswamy’ and further in view of Zhang et al. US patent No.: 6, 671,391, hereinafter, ‘Zhang’ and further in view of Mizutani  US Patent Pub. No.: 2017/0330337 A1.
 	Consider Claim 21, Fischer as modified by Krishnaswamy teaches the claimed invention except wherein the image comprises a panoramic image.
 	In analogous art, Mizutani teaches panoramic images with tilt correction (e.g., see at least 0041, 0054, 0172 and 0154).
 	Therefore, it would have been obvious to a person of ordinary skill in the art to try correcting the tilt of a panoramic image based on at least a a finite number of image types of the corresponding category. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646